NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                           FILED
                             FOR THE NINTH CIRCUIT                            AUG 23 2016

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

RAUL ROQUE,                                      No.   14-70408

               Petitioner,                       Agency No. A072-523-060

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 16, 2016**

Before:        O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

      Raul Roque, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for cancellation of removal.

Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo claims of due


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
process violations. Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We

dismiss in part and deny in part the petition for review.

      We lack jurisdiction to review the agency’s discretionary determination that

Roque failed to show the requisite hardship to a qualifying relative for cancellation

of removal. See Romero-Torres v. Ashcroft, 327 F.3d 887, 890 (9th Cir. 2003).

We do not consider Roque’s contentions regarding good moral character because

his failure to establish hardship is dispositive. See 8 U.S.C. § 1229b(b)(1);

Simeonov, 371 F.3d at 538.

      Roque’s contentions that the BIA violated due process by disregarding

evidence of hardship and in not providing a reasoned explanation for its hardship

determination are not supported by the record. See Larita-Martinez v. INS, 220

F.3d 1092, 1095-96 (9th Cir. 2000) (petitioners must overcome presumption that

agency reviewed all evidence); Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir.

2010) (the BIA need not “write an exegesis on every contention” (citation and

quotation marks omitted)).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          2                                     14-70408